HOUT, District Judge.
I am satisfied that this was a case of deliberate and intentional infringement by all the original defendants, who knew that they had no right to manufacture or deal in the Weston shunts, and that they have defended the suit with the purpose of protracting the litigation as much as possible while they continued to .infringe, and of ultimately transferring the assets of the Empire Company, if judgment should go against them, and thus, if possible, render any recovery nugatory. The defendants’ conduct on the accounting appears to have been equally blameworthy. They have pursued a policy throughout the proceedings on the accounting of obstruction and conceaiment of the facts, and in my opinion this is a proper case to impose upon the defendants triple damages. I do not think that the statute permits the court to impose triple costs. The fact that in the interlocutory decree no judgment was entered against the defendant Cooke prevents, in my opinion, any recovery against him on the case as it now stands; but, as the facts elicited on the accounting *302make it appear probable that Cooke was an actual party to the original infringement and to the proceedings by which the Empire Company parted with its assets, I direct that the case be referred back to the master, if the complainant so elects, with instructions to take any additional testimony which the defendant Cooke or any of the parties may desire to offer, and to report, upon such testimony and all the other testimony already taken in the case, whether judgment should be entered in this case against the defendant Cooke, as well as against the two companies held liable upon the interlocutory decree. If the complainant does not elect to take further proceedings before the master against the defendant Cooke, final judgment may be entered confirming the master’s report, and-for triple damages and the costs as taxed against the two companies held liable by the interlocutory decree.
The foregoing remarks as to the conduct of the defendants do not, of course, apply to the counsel representing them.